Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about February 10, 2005, which, upon a finding of permanent neglect and of respondent mother’s violation of the terms of a suspended judgment entered on September 18, 2003, terminated the mother’s parental rights with respect to the subject child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
A preponderance of the evidence established that respondent mother failed to satisfy the conditions upon which the judgment terminating her parental rights to the subject child upon the ground of permanent neglect had been suspended. The evidence showed that she neither completed drug program aftercare nor submitted to random drug testing in accordance with the agency’s request (see Matter of Onelio Olvein Elijah Vidal Ondalis Santiago C., 13 AD3d 95 [2004]; Matter of Vanessa R., 249 AD2d 27 [1998]). Under the circumstances, termination of the mother’s parental rights to facilitate the child’s adoption was in the child’s best interests (see Matter of Shaka Efion C., 207 AD2d 740 [1994]). Concur — Saxe, J.P., Marlow, Sullivan, Nardelli and Gonzalez, JJ.